Title: From George Washington to Andrew Burnaby, 27 July 1761
From: Washington, George
To: Burnaby, Andrew



Dear Sir
Mount Vernon, 27th July, 1761.

Dear Sir,—Your obliging favour of the 14th of April I had the pleasure to receive about the 10th inst. The news of your safe arrival in London was often confirmed to me by the Governor and others, or else I should have felt a very singular pleasure in the account of it from yourself. If apologies are necessary, I certainly have the greatest reason to make one, for my silence till now, a silence really occasioned from the doubts entertained here of your returning again, or with more justice I might have said, from a belief that you certainly would. I must own that after the death of the Commissary and other changes which both preceded and followed that event I was in hopes that something had cast up introductory to your return; but as I am persuaded your resolutions of remaining in England are founded upon very solid motives, your friends in Virginia must acquiesce to the loss of your company and endeavor to avail themselves of an epistolary correspondence with you. This is my plan and in your power to render it effectual. I deal little in politics, and what to advance under the article of news I really know not. This part of the country, as you know, affords few occurrences worthy of remark, and as to the transactions of climes more distant—but let me speak more intelligibly of our colonies—you have letters transmitted to you with more regularity and certainty than we have, tho’ perhaps with not quite so much expedition. The perfidious conduct of our neighbours, the Cherokees, have occasioned the sending of Major Grant with a detachment of his Majesty’s troops and what forces the

Carolinaens could muster into their country on that side, while Colonel Byrd with the Virginian Regiment is ordered to penetrate it on this. What may be the event of these expeditions is difficult and perhaps may be improper to conjecture, but they afford matter of speculation, and while some think the Indians will make the most abject submissions rather than come to blows, there are others of very different opinions and fearful of the consequences, but so it is in all doubtful matters of importance.
His late Majesty’s death having occasioned a general election of burgesses in this colony many new members are chosen, among whom Colonel Mercer supplies the place of my late colleague, Colonel Martin, who thought proper to decline. Phil Johnston turns out Ben Waller, Bernd. Moore and Carter; Braxton, Peter Robinson and Harry Gains; and so with many others whom you know.
You must in some measure, sir, have misunderstood my account of the cavern near Winchester, or I greatly aggravated the circumstances in giving a relation of it. True it is that within sixteen miles of Winchester, to the north-east hand of it, in a plain, flat country, no ways contiguous to any mountain or constant-running water, there stands a natural cave or well, which at times a person may go down into a depth of 100 or 150 yards, and at other times the water rises to the top and flows plentifully, but I never observed any regular flux or reflux, or that this happened at any fixed periods; on the contrary, I always concluded, and have been so informed, that the dry and wet seasons was the sole and only occasion of these changes. However, as it lyes within two miles of my plantation in Frederick I will, when next I go up there, make a more minute inquiry of the most intelligent people of the neighbourhood and give you a further account thereof in my next; and this journey I propose to undertake as soon as my health will permit, which at present is in a very declining way, and has been so in spite of all the Esculapian tribe ever since the middle of May, occasioned by a violent cold I then got in a tour to Manchester, etc. I have found so little benefit from any advice yet received that I am more than half of the mind to take a trip to England for the recovery of that invaluable blessing—health. But enough on this subject for the present. Mrs. Washington, who takes pleasure

in hearing of your welfare, desires her compliments may be presented along with the sincerest wishes of, Dear Sir, Your most obedient and most humble servant,

GE. WASHINGTON.


P.S.—Your little white horse departed this life soon after you did the country.

